DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-14 are objected to because of the following informalities:  
In line 1 of Claims 2-14 the preamble reads “The DC-to-DC regulator circuit”, which should read “The DC-to-DC voltage regulator circuit” to provide proper antecedence.
Claim 7 in line 2 read “an inductor” which should read “the inductor” to provide proper antecedence.
Claim 12 in lines 2-3 reads “a control circuit to produce the control voltage the control voltage having” which is not grammatically correct.  This recitation should to be amended to “a control circuit to produce the control voltage, wherein the control voltage having” in order to be grammatically correct.
Claim 13 in lines 2-3 reads “control circuit to produce the control voltage to produce the control voltage having” which is not grammatically correct.  This recitation should to be amended to “control circuit to produce the control voltage, wherein the control voltage having” in order to be grammatically correct.
Claim 14 in line 4 reads “the end effector” which should read “an end effector” since an end effector is not required in the independent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10, 15-18 and 20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Mel Bazes (2006/0290336).
Referring to claims 1, 5, 6, 15 and 16, Bazes teaches a DC-to-DC voltage regulator circuit (Figures 1 and 6) comprising: an output node (Vout) (paragraphs 0013 and 0024); a pull-up switch (612) having a closed switch state to couple a DC pull-up 5voltage to the output node and having an open switch state to uncouple the DC pull-up voltage from the output node (paragraph 0026); a pull-down switch (614) having a closed switch state to couple the output node to a ground voltage and having an open switch state to uncouple the output node from the ground voltage (paragraph 0026);  10a reactive circuit element, including a capacitor and an inductor, (118, 122) coupled to store energy at a voltage level based upon voltage at the output node (paragraphs 0013-0014); a pull-up setting voltage divider circuit  (R3, R4) coupled to provide a pull-up setting voltage at a pull-up setting divider node that is a function of a voltage at the output node (paragraphs 0024-0027);  15a pull-down setting voltage divider circuit  (R4, R5) coupled to provide a pull- down setting voltage at a pull-down setting divider node that is a function of the voltage at the output node (paragraphs 0024-0027); a first comparator (602) coupled to cause the pull-up switch to transition between open switch state and its closed switch state based upon a comparison 20of the pull-up setting voltage and a control voltage (paragraphs 0024-0027); and a second comparator (604) coupled to cause the pull-down switch to transition between its open switch state and its closed switch state based upon a comparison of the pull-down setting voltage and the control voltage (paragraphs 0024-0027; Figures 1 and 6).  Specifically, regarding claim 15, Bazes teaches a voltage discharge damping circuit (124) coupled to damp a voltage discharge of the capacitor (paragraphs 0013-0014; Figure 1).

Referring to claims 2, Bazes teaches 25wherein the pull-down switch (614) includes a first transistor; and wherein the pull-down switch includes a second transistor (paragraph 0026). 

Referring to claims 3 and 17, Bazes teaches wherein the first comparator coupled to cause the pull-up switch to transition to its closed switch state in response to the pull-up setting voltage 30having a magnitude less than a control voltage and to transition to its open 14WO 2018/222903PCT/US2018/035444 switch state in response to the pull-up setting voltage having a magnitude greater than the control voltage; and wherein the second comparator coupled to cause the pull-down switch to transition to its closed switch state in response to the pull-down setting voltage 5having a magnitude greater than the control voltage and to transition to its open switch state in response to the pull-down setting voltage having a magnitude less than the control voltage (paragraphs 0024-0027; Figures 1 and 6).  

Referring to claims 4, Bazes teaches wherein the pull-up setting voltage is greater than the pull-down setting 10voltage (paragraphs 0024-0027; Figures 1 and 6).  

Referring to claims 7-9, Bazes teaches 15wherein the capacitor and an inductor are arranged to damp discharge of the capacitor in response to closing of the pull-down switch; wherein the reactive circuit element includes a capacitor; further 20including: an inductor coupled to prevent instantaneous discharge of the capacitor in response to a transition of the pull-down switch to a closed switch state and wherein the reactive circuit element includes a capacitor; further 25including: an inductor coupled to prevent instantaneous discharge of the capacitor in response to a transition of the pull-down switch to a closed switch state; and a diode coupled to suppress a spike induced in the inductor when the pull-up switch transitions to an open state (paragraphs 0013-0014, 0024-0027; Figures 1 and 2).


Referring to claims 10, Bazes teaches wherein a control circuit to produce the control voltage having a value that is a function of a user selected control parameter state (paragraphs 0013-0014, 0024-0027; Figures 1 and 2).

Referring to claims 18, Bazes teaches damping a discharge from the reactive circuit element in response to a transition of the pull-down switch to a closed state (paragraphs 0013-0014; Figure 1).

Referring to claims 20, Bazes teaches wherein producing the first signal includes producing the first signal 20having a value to close the pull-up switch in response to the first signal having a value less than a value of the control signal; and wherein producing the second signal includes producing the second signal having a value to close the pull-down switch in response to the second signal having a value greater than a value of the control signal  (paragraphs 0013-0014, 0024-0027; Figures 1 and 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-14 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Mel Bazes (2006/0290336) as applied to the claims above, and further in view of James Gilbert (2014/0276750).
Referring to claims 11 and 19, Bazes teaches a control circuit that adjusts the control parameters with regard to the load (paragraph 0019), however fails to teach it functioning with regard to impedance.  Gilbert teaches an analogous voltage regulator circuit comprising Sa control circuit to produce the control voltage having a value that is a function of an impedance at an end effector of a surgical instrument (paragraph 0073; Figures 2-5, 10 and 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit, as taught by Bazes, to produce the control voltage having a value that is a function of an impedance at an end effector of a surgical instrument, as taught by Gilbert, in order to allow “for precise treatment of tissue in electrosurgery” (paragraph 0003).

Referring to claim 12, Bazes teaches a control circuit that adjusts the control parameters with regard to the load (paragraph 0019), however fails to teach it functioning with regard to impedance.  Gilbert teaches an analogous voltage regulator circuit comprising Sa control circuit to produce the control voltage the control voltage having a value that increases with an increase in the impedance at an end effector of a 10surgical instrument (paragraph 0073; Figures 2-5, 10 and 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit, as taught by Bazes, to produce the control voltage the control voltage having a value that increases with an increase in the impedance at an end effector of a 10surgical instrument, as taught by Gilbert, in order to allow “for precise treatment of tissue in electrosurgery” (paragraph 0003).
 
Referring to claim 13, Bazes teaches a control circuit that adjusts the control parameters with regard to the load (paragraph 0019), however fails to teach it functioning with regard to impedance.  Gilbert teaches an analogous voltage regulator circuit comprising Sa control circuit to produce the control voltage having a value that decreases with a decrease in the impedance at an end effector of a surgical instrument; and  15a control circuit to produce the control voltage having a value that increases with an increase in the impedance at an end effector of a surgical instrument (paragraph 0073; Figures 2-5, 10 and 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit, as taught by Bazes, to produce the control voltage having a value that decreases with a decrease in the impedance at an end effector of a surgical instrument; and  15a control circuit to produce the control voltage having a value that increases with an increase in the impedance at an end effector of a surgical instrument, as taught by Gilbert, in order to allow “for precise treatment of tissue in electrosurgery” (paragraph 0003).

Referring to claim 13, Bazes teaches a control circuit that adjusts the control parameters with regard to the load (paragraph 0019), however fails to teach it functioning with regard to impedance.  Gilbert teaches an analogous voltage regulator circuit comprising Sa control circuit to produce the control voltage having a value between 20the pull-up setting voltage and the pull-down setting voltage when an impedance at the end effector matches a selected target impedance (paragraph 0073; Figures 2-5, 10 and 11).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the control circuit, as taught by Bazes, to produce the control voltage having a value between 20the pull-up setting voltage and the pull-down setting voltage when an impedance at the end effector matches a selected target impedance, as taught by Gilbert, in order to allow “for precise treatment of tissue in electrosurgery” (paragraph 0003).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMANTHA M GOOD whose telephone number is (571)270-7480. The examiner can normally be reached Mon to Wed, 7am to 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMANTHA M GOOD/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794